BAILES, Judge.
This matter is before us on a motion filed by Frank Stupka, plaintiff-appellee, to dismiss the appeal taken herein by Forest Lawn Cemetery of Slidell, Inc., defendant-appellant.
Money judgment was rendered against defendant and in favor of plaintiff in the district court on March 4, 1968, and on petition of defendant an order of appeal was entered on March 14, 1968, returnable to this Court conditioned on defendant furnishing bond in the amount of $1,500.
On June 26, 1968, plaintiff, by written motion moved to dismiss the appeal, alleging among other things that the appellant has failed to post the appeal bond, and that the delay for perfecting both the suspen-sive and devolutive appeal have elapsed. This Court ordered the parties to show cause, by briefs, on or before July 19, 1968, why the appeal should or should not be dismissed. The plaintiff-appellee has responded by filing his brief; however, no response has been made by the defendant-appellant.
By affidavit of the Clerk of Court of St. Tammany Parish of the 22nd Judicial District Court, we are informed that appellant *543has filed no bond in this matter for the perfection of the appeal granted on March 14, 1968, from the judgment of the trial court rendered on March 4, 1968.
Inasmuch as the delay for the filing of the required bond for the perfection of the suspensive appeal and the devolutive appeal have elapsed without the filing of the bond, the trial court has not been divested of jurisdiction and, consequently, no jurisdiction has vested in this Court.
Under the provisions of LSA-C.C.P. Article 2088, and the holding of this Court in Bulk Transport, Inc. v. General Truck Drivers, W. & H. L. U. (1967) 195 So.2d 159, and the authorities therein cited, we find the motion to dismiss this appeal must be granted.
Appeal dismissed.